Title: From Benjamin Franklin to Du Plessis, 20 February 1779
From: Franklin, Benjamin
To: du Plessis, Thomas-Antoine Mauduit, chevalier


Monsieur
Passy ce 20 Fevreier 1779
J’ai L’honneur de vous remettre Les Certificats Légalisès, des services signalés que vous avez rendû à ma patrie. Je desire de tout mon coeur, Monsieur, que vous jouissiez au service de france Des mêmes honneurs militaires que vous avez si bien mérités en Amérique, et je vous serai obligé de minstruire de ceux que vous obtiendrez, pour en faire part au Congrès, qui vous a inscrit si glorieusement sur Les registres consacrès aux actions memorables des défenseurs de nôtre Liberté et qui prendra toujours le plus vif interêt à vôtre Avancement.
J’ai l’honneur D’être très parfaitement, Monsieur, Vôtre Très humble et Très obeissant serviteur
signè B. Franklin

Mr. Le Cher De Mauduit Duplessis l. Colonel D’Artillerie au service des Etats-unis de L’AmeriquePour Copie
